Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                P2 Oakland CA, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA East SF LLC
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1112 Peralta St.
                                  Oakland, CA 94607
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Alameda                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




               Case: 21-40717              Doc# 1        Filed: 05/25/21           Entered: 05/25/21 11:26:30                    Page 1 of 9
Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
Debtor    P2 Oakland CA, LLC                                                                            Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a                          Northern District of
     separate list.                               District   California                    When       4/29/21                    Case number   21-40604
                                                  District                                 When                                  Case number




                 Case: 21-40717              Doc# 1           Filed: 05/25/21            Entered: 05/25/21 11:26:30                       Page 2 of 9
Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
Debtor    P2 Oakland CA, LLC                                                                              Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.

                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                 Case: 21-40717                   Doc# 1          Filed: 05/25/21            Entered: 05/25/21 11:26:30                     Page 3 of 9
Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
Debtor   P2 Oakland CA, LLC                                                          Case number (if known)
         Name

                              $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                              $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                              $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




                Case: 21-40717     Doc# 1         Filed: 05/25/21        Entered: 05/25/21 11:26:30               Page 4 of 9
Official Form 201                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
Debtor    P2 Oakland CA, LLC                                                                       Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      May 25, 2021
                                                  MM / DD / YYYY


                             X   /s/ Bruce Loughridge                                                     Bruce Loughridge
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Manager




18. Signature of attorney    X   /s/ E. Vincent Wood                                                       Date May 25, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 E. Vincent Wood
                                 Printed name

                                 The Law Offices of E. Vincent Wood
                                 Firm name

                                 1501 N. Broadway, Suite 261
                                 Walnut Creek, CA 94596
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (925) 278-6680                Email address      vince@woodbk.com

                                 297132 CA
                                 Bar number and State




                 Case: 21-40717           Doc# 1         Filed: 05/25/21             Entered: 05/25/21 11:26:30                    Page 5 of 9
Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
 Fill in this information to identify the case:
 Debtor name P2 Oakland CA, LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                         Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Fay Servicing, LLC                                              1616 11th Street                                   $899,000.00                        $0.00            $899,000.00
 P.O. BOX 814609                                                 Oakland CA 94607
 Dallas, TX
 75381-4609
 Fay Servicing, LLC                                              1101 Peralta                                       $823,200.00                        $0.00            $823,200.00
 P.O. BOX 814609                                                 Street
 Dallas, TX                                                      Oakland CA 94607
 75381-4609




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                    Case: 21-40717                  Doc# 1           Filed: 05/25/21           Entered: 05/25/21 11:26:30                            Page 6 of 9
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




    EDD
    C/O Bankruptcy Group MIC 92E
    PO Box 826880
    Sacramento, CA 94280



    Entra Default Solutions, LLC
    1355 Willow Way, Suite 115
    Concord, CA 94520



    Fay Servicing, LLC
    P.O. BOX 814609
    Dallas, TX 75381-4609



    Franchise Tax Board
    PO Box 942867
    Sacramento, CA 94267



    Internal Revenue Service
    PO Box 7346
    Philadelphia, PA 19101



    State Board of Equalization
    P.O. Box 942879
    Sacramento, CA 94279



    U.S. Attorney General
    Civil Trial Sec. Western
    PO Box 683 Ben Franklin
    Washington, DC 20044



    United States Attorney's Office
    Attn: Chief Tax Division
    450 Golden Gate Ave. 10th
    San Francisco, CA 94102




    Case: 21-40717   Doc# 1   Filed: 05/25/21   Entered: 05/25/21 11:26:30   Page 7 of 9
                                                               United States Bankruptcy Court
                                                                     Northern District of California
 In re      P2 Oakland CA, LLC                                                                              Case No.
                                                                                   Debtor(s)                Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for P2 Oakland CA, LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 May 25, 2021                                                          /s/ E. Vincent Wood
 Date                                                                  E. Vincent Wood
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for P2 Oakland CA, LLC
                                                                       The Law Offices of E. Vincent Wood
                                                                       1501 N. Broadway, Suite 261
                                                                       Walnut Creek, CA 94596
                                                                       (925) 278-6680 Fax:(925) 955-1655
                                                                       vince@woodbk.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
             Case: 21-40717                    Doc# 1            Filed: 05/25/21       Entered: 05/25/21 11:26:30           Page 8 of 9
                   ACTION BY ALL MEMBERS AND DIRECTORS OF
                              P2 OAKLAND CA, LLC,
                     A NEVADA LIMITED LIABILITY COMPANY

                                      As of May 25, 2021




        I, BRUCE LOUGHRIDGE, certify that I am the sole shareholder and director of the
above-named corporation organized under the laws of the State of Nevada (the “Limited
Liability Company”), and that the resolutions on this document are a correct copy of the
resolution’s property adopted in lieu of a meeting of the Corporation as provided in the articles
of organization dated February 29, 2016.

        RESOLVED that the Limited Liability Company is hereby authorized to file a petition
for bankruptcy relief under Chapter 11 of the United States Bankruptcy Code in the Northern
District of California;

      RESOLVED further that the Corporation is hereby authorized to retain Bankruptcy
Counsel to represent it in the bankruptcy case;

       RESOLVED further that the Corporation is hereby authorized to retain such other
professionals as may be necessary for services in the bankruptcy case; and

        RESOLVED further that Bruce Loughridge is hereby authorized (i) to sign whatever
documents pleadings and retainer agreements as are necessary and appropriate to carry out these
resolutions; and (ii) to act as the Limited Liability Company ‘responsible individual” in such
Chapter 11 case.

Dated: May 25, 2021                              /s/ Bruce Loughridge
                                                 Bruce Loughridge, Manager




Case: 21-40717       Doc# 1    Filed: 05/25/21    Entered: 05/25/21 11:26:30       Page 9 of 9
